Citation Nr: 1233926	
Decision Date: 09/28/12    Archive Date: 10/09/12

DOCKET NO.  09-49 632	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas

THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a bilateral eye disorder, including cataracts due to chemical exposure and, if so, whether service connection is warranted.

2.  Entitlement to service connection for squamous cell carcinoma.

3.  Entitlement to service connection for non-cancerous skin diseases, including actinic keratosis, seborrheic keratosis, and seborrheic dermatitis.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the military from September 1954 to June 1977.

This appeal to the Board of Veterans' Appeals (Board) is from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In July 2012, a hearing was held before the undersigned Veterans Law Judge.  During the hearing, the Veteran's representative explained that there are only three claims on appeal, not four as shown in the November 2009 Statement of the Case (SOC).  Specifically, he clarified that the claim involving exposure to benzene from aircraft fuel is part and parcel of the claim for residuals of cyclohexanone exposure, previously claimed as chemical burns in both eyes.  Therefore, as these chemical exposure claims are based on the same bilateral eye disability, the Board finds that these two claims constitute one claim and will adjudicate them as such in accordance with this request.  Robinson v. Peake, 21 Vet. App. 545, 550-51 (2008) (holding that where multiple theories all pertain to the same benefit for the same disability, they constitute the same claim); see also Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (stating that, when determining the scope of a claim, the Board must consider "the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or that the Secretary obtains in support of the claim); cf. Boggs v. Peake, 520 F.3d 1330, 1336-37 (2008) (holding that where claims are based on distinctly and properly diagnosed diseases or injuries, they should be treated and separate and distinct claims).

In the interest of clarity, the Board also notes that an April 2006 rating decision declined to reopen the Veteran's previously denied claim for service connection for cellulitis on the basis that new and material evidence was not submitted in response to a claim for service connection for a skin disorder received in March 2006.  

As claims for service connection for squamous cell carcinoma and actinic keratosis were subsequently adjudicated on their merits in December 2007, and the Veteran's current skin disorder claims are based on diagnoses distinct from cellulitis, the Board finds that they constitute two separate claims, each distinct from the previously denied claim for cellulitis.  Boggs, 520 F.3d at 1336-37.  Consequently, the claim for service connection for squamous cell carcinoma and the claim for service connection for non-cancerous skin diseases, including actinic keratosis, seborrheic keratosis, and seborrheic dermatitis, will be adjudicated on the merits with no preliminary new and material evidence requirement to reopen the claim.

As the Veteran's skin disorder claims were adjudicated on their merits in the December 2007 rating decision, the April 2006 rating decision that declined to reopen his claim for service connection for cellulitis in response to his new claim for service connection for skin disorders resulted in no prejudice to him as the RO treated both claims as pending since March 2006.  Consequently, it is the December 2007 rating decision, not the April 2006 rating decision, that is in actuality on appeal.

The Board has advanced this case on the docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

In this decision, because there is new and material evidence, the Board is reopening the claim for chemical burns to both eyes.  But rather than immediately readjudicating this claim on its underlying merits, and the others for the other claimed conditions, the Board instead is remanding the claims to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development and consideration.



FINDINGS OF FACT

1.  The Veteran's initial claim of entitlement to service connection for residuals of chemical burns to both eyes was denied by an unappealed September 1977 rating decision.

2.  Additional evidence since received, however, is not duplicative or cumulative of evidence previously of record and considered in that prior decision and raises a reasonable possibility of substantiating this claim.


CONCLUSIONS OF LAW

1.  Since not appealed, that September 1977 rating decision denying the Veteran's claim of entitlement to service connection for residuals of chemical burns to both eyes is final and binding based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.1103 (2011).

2.  But there is new and material evidence since that decision to reopen this claim of entitlement to service connection for residuals of chemical burns, now characterized as a bilateral eye disorder inclusive of cataracts.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating claims for VA benefits upon receipt of a complete or substantially complete application.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159 and 3.326(a) (2011).  In this decision, because there is new and material evidence, the Board is reopening the Veteran's claim for service connection for a bilateral eye disorder, including cataracts due to chemical exposure.  But rather than immediately readjudicating this claim on its underlying merits, the Board instead is then remanding this claim for further development and consideration.  Thus, a discussion of VA's duties to notify and assist is unnecessary at this juncture.  Moreover, the Board need not discuss whether the Veteran received the type of notice contemplated by Kent v. Nicholson, 20 Vet. App. 1 (2006), in terms of apprising him of the evidence necessary to substantiate the element or elements of this claim that were found insufficient in the previous denial.  Kent, 20 Vet. App. at 10-11; see also VA Gen. Couns. Mem., para. 2, 3 (June 14, 2006) (wherein VA's Office of General Counsel issued informal guidance interpreting Kent as requiring the notice to specifically identify the kind of evidence that would overcome the prior deficiency rather than simply stating the evidence must relate to the stated basis of the prior denial).  This is because the Board is reopening the claim, regardless, so irrespective of any Kent concerns. 

In September 1977, the RO denied entitlement to residuals of chemical burns in both eyes because there was no evidence then of record establishing the existence of any post-service residuals of the injury in service the Veteran had sustained.  In other words, he had failed to establish he had any consequent disability, even accepting the claimed injury had occurred as alleged.  At the time that initial claim was decided, the evidence of record consisted of his service treatment records and his claim application.  That September 1977 rating decision listed "chemical in eyes" along with fourteen other denied service-connection claims on the code sheet and explained that all conditions so listed were being denied on the basis that no residuals of any of the listed conditions were shown.  So there was sufficient information for the Veteran to know that he would not be awarded benefits for any claimed residuals of the chemical exposure burns to his eyes in service inasmuch as he had not established any then current disabilities as a result or consequence of that trauma.  And in the absence of an appeal, that September 1977 rating decision is final and binding on him based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.1103 (2011).  See also Munro v. Shinseki, 616 F.3d 1293, 1297 (Fed. Cir. 2010).


A prior unappealed, and therefore final and binding, decision may be reopened however and the former disposition reviewed if there is new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The United States Court of Appeals for Veterans Claims (Court/CAVC) has held that, when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

In making this determination of whether there is new and material evidence, the Board looks at all evidence submitted or otherwise obtained since the last final and binding denial of the claim, regardless of whether it was a prior decision on the underlying merits or, instead, a prior petition to reopen the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

VA must consider whether the new evidence could reasonably result in substantiation of the claim if VA fulfilled its duty to assist the Veteran with the development of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118-19 (2010).  So there is no third requirement for reopening, that is, the evidence in question need not be new, material, and raise a reasonable possibility of substantiating the claim.

Evidence may be considered new and material if it contributes to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it will not eventually convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  


For the purpose of establishing whether new and material evidence has been submitted, the truthfulness of evidence is presumed, unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person(s) making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993); Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").

In support of his petition to reopen this claim, the Veteran has submitted private treatment records showing a diagnosis of and treatment for cataracts.  This evidence is new, as it has not been previously submitted, and also material, as it tends to show the existence of a current disability that may be related to the chemical exposure and resultant burns to his eyes he sustained in service.  He also testified during his recent July 2012 hearing before the Board that his doctors have told him that the chemical burns to his eyes in service "could have" caused his cataracts and the problems he now has with his vision, so have suggested this is "possible."  According to him, these doctors include Dr. C.H. and the optometrist at Wilford Hall as part of an AFCV study.  He acknowledged not knowing whether these doctors actually documented their opinions in writing, however.

The Court has held that the connection between what a physician said and the layman's account of what the physician purportedly said, filtered as it was through a layman's sensibilities, is simply too attenuated and inherently unreliable to constitute competent medical evidence in support of a claim for service connection.  See Robinette  v. Brown, 8 Vet. App. 69, 77 (1995).  But this is only when ultimately deciding a claim on its underlying merits, not instead when making a preliminary determination of whether evidence offered is new and material to the claim, such that it in turn should be reopened.  Certainly then, given the holdings in Justus and Hodge regarding the presumption of the credibility or truthfulness of this evidence, at least in making this threshold preliminary determination of whether it is new and material, and that this evidence need not necessarily be sufficient reason to grant the claim, there are grounds for reopening this claim.

As the additional evidence is both new and material, this claim for a bilateral eye disorder due to chemical exposure or burns is reopened and recharacterized to include this diagnosis of cataracts.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a bilateral eye disorder, including cataracts due to chemical exposure or burns, is reopened.


REMAND

Unfortunately, a remand is required before ultimately deciding the claims.  Although the Board sincerely regrets the additional delay that inevitably will result, it is necessary to ensure there is a complete record upon which to decide these claims so the Veteran is afforded every possible consideration.

First, several stages of evidentiary development are necessary prior to the adjudication of his claim for skin cancer, diagnosed as squamous cell carcinoma, due to exposure to ionizing radiation.  He contends that he was exposed to ionizing radiation during his service on Eniwetok Island from 1958 through1959, and that he has been diagnosed with squamous cell carcinoma on multiple occasions as a result of that exposure.

Service connection for disability that is claimed to be attributable to exposure to ionizing radiation during service can be demonstrated by several different methods.  Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, presumptive service connection under 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d) is warranted for certain diseases present in "radiation-exposed Veterans."  Second, a "radiogenic disease" may be service connected on a direct basis after specified developmental procedures are conducted under the framework of 38 C.F.R. § 3.311.  Third, even if the claimed disability is not listed as a presumptive disease under 38 C.F.R. § 3.309(d), or as a radiogenic disease under 
38 C.F.R. § 3.311, direct service connection still must be considered by way of in-service incurrence or aggravation therein, including presumptive service connection for chronic diseases.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

A "radiation-exposed Veteran" is defined by 38 C.F.R. § 3.309(d)(3) as a Veteran who, while serving on active duty (AD) or on active duty for training (ACDUTRA) or inactive duty training (INACDUTRA), participated in a radiation-risk activity.

The term "radiation-risk activity" includes:  (1) on-site participation in a test involving the atmospheric detonation of a nuclear device; (2) the occupation of Hiroshima or Nagasaki, Japan, during the period beginning on August 6, 1945, and ending on July 1, 1946; (3) internment as a prisoner of war of Japan during World War II resulting in an opportunity for exposure to radiation comparable to those occupying Hiroshima or Nagasaki; and (4) certain service on the grounds of a gaseous diffusion plant in Paducah, Kentucky, Portsmouth, Ohio, or at area K25 at Oak Ridge, Tennessee; or certain service on Amchitka Island, Alaska.  See 38 U.S.C.A. § 1112(c)(3)(B); 38 C.F.R. § 3.309(d)(3)(ii).

On-site participation in a test involving the atmospheric detonation of a nuclear device includes service as a member of the garrison or maintenance forces on Eniwetok during the periods of June 21, 1951, through July 1, 1952; August 7, 1956, through August 7, 1957; and/or November 1, 1958, through April 30, 1959.  38 C.F.R. § 3.309(d)(3)(ii)(A).

38 C.F.R. § 3.311 provides instruction on the development of claims based on exposure to ionizing radiation.  Pursuant to 38 C.F.R. § 3.311, "radiogenic disease" is defined as a disease that may be induced by ionizing radiation, and specifically includes the following:  all forms of leukemia except chronic lymphatic leukemia, thyroid cancer, breast cancer, lung cancer, bone cancer, liver cancer, skin cancer, esophageal cancer, stomach cancer, colon cancer, pancreatic cancer, kidney cancer, urinary bladder cancer, salivary gland cancer, multiple myeloma, posterior subcapsular cataracts, non-malignant thyroid nodular disease, ovarian cancer, parathyroid adenoma, tumors of the brain and central nervous system, cancer of the rectum, lymphomas other than Hodgkin's disease, prostate cancer, and, finally, any other cancer.  38 C.F.R. § 3.311(b)(2)(i)-(xxiv).

Once a claimant has established a diagnosis of a radiogenic disease within the specified period and claims that the disease is related to radiation exposure while in service, VA must then obtain a dose assessment.  38 C.F.R. § 3.311(a)(1).  After it is determined by the dose assessment that the Veteran was exposed to radiation, the RO is then required to refer the case to the Under Secretary for Benefits for further consideration.  38 C.F.R. § 3.311(b).  The Under Secretary for Benefits shall consider the claim with reference to the factors specified in 38 C.F.R. § 3.311(e) and may request an advisory opinion from the Under Secretary for Health.  
38 C.F.R. § 3.311(c)(1).

After referral, the Under Secretary for Benefits must then determine the likelihood that the claimant's exposure to radiation in service resulted in the radiogenic disease.  38 C.F.R. § 3.311(c)(1).  If the Under Secretary for Benefits is convinced that sound scientific and medical evidence supports the conclusion that it is at least as likely as not the Veteran's disease resulted from exposure to radiation in service, the Under Secretary for Benefits notify the RO of that finding in writing and will set forth the rationale for this conclusion, including an evaluation of the claim under the applicable factors specified in 38 C.F.R. § 3.311(e).  38 C.F.R. § 3.311(c)(1)(i). Conversely, if the Under Secretary for Benefits determines there is no reasonable possibility that the Veteran's disease resulted from radiation exposure in service, the Under Secretary for Benefits shall so inform the regional office of jurisdiction, in writing, again setting forth the rationale for that conclusion.  38 C.F.R. § 3.311(c)(1)(ii).

Therefore, service as a member of the garrison or maintenance forces on Eniwetok during the period of November 1, 1958, to April 30, 1959, as claimed by the Veteran, will, if shown by the evidence, constitute "onsite participation" in a test involving the atmospheric detonation of a nuclear device.  38 C.F.R. 
§ 3.309(d)(3)(ii)(A), (iv)(C).  This is a "radiation risk" activity, such that verification of this service would establish the Veteran as a "radiation-exposed Veteran" under 38 C.F.R. § 3.309(d)(3)(i).  See also 38 C.F.R. § 3.309(d)(3)(ii).  Furthermore, as skin cancer is a "radiogenic disease" under 38 C.F.R. 
§ 3.311(b)(2)(vii), the governing law and regulations require VA to undertake the development described above before the Board may adjudicate this claim.  See 38 C.F.R. §§ 3.309(d); 3.311.

First, the Veteran's service on  Eniwetok Island during 1958 and 1959 must be verified.  The Veteran submitted VA's Radiation Risk Information Sheet in July 2006, and provided his service information for the alleged period of exposure, December 1958 to September 1959.  He informed the RO that he served with the Air Force in the 4081st Support Squadron.  Therefore, on remand, the RO/AMC should take all appropriate action to verify this service, to include obtaining all relevant service personnel records.

Then, once the RO/AMC has verified the Veteran's service, the RO/AMC should refer the claims to the Under Secretary for Health, who will be responsible for preparation of a dose estimate, to the extent feasible, based on available methodologies.  38 C.F.R. § 3.311(a)(2)(iii).  The Under Secretary for Health should specifically base the probable dose estimate on records from December 1958 to September 1959, when the Veteran was purportedly exposed to radiation while participating in atomic bomb testing on Eniwetok Island.  If no such records are available, the RO/AMC should continue to develop the Veteran's claims under the procedures provided in 38 C.F.R. § 3.311, including requesting dose data and/or estimate(s) from the appropriate source(s), including the Defense Threat Reduction Agency (DTRA) (previously known as the Defense Nuclear Agency).

The Veteran should also be provided a VA examination in order to obtain medical opinions concerning the etiology of his skin disorders, to include both his squamous cell carcinoma and his non-cancerous skin diseases, i.e., actinic keratosis, seborrheic keratosis, and seborrheic dermatitis.  As he has claimed these conditions occurred as a result of either excessive sun exposure in service (sunburn), herbicide exposure (Agent Orange), or radiation exposure in service, all three theories of entitlement should be addressed in this medical opinion.  The medical evidence establishes diagnoses of squamous cell carcinoma, actinic keratosis, seborrheic keratosis, and seborrheic dermatitis; he has submitted statements and testimony describing the character, circumstances, and conditions of his service; and there is an indication his service may be related to his diagnosed skin conditions.  Therefore, he must be provided a VA compensation examination for this necessary etiological opinion regarding the cause of these skin disorders and, in particular, in response to his claim they are the result of his military service.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  When determining whether a VA examination and medical nexus opinion are required under 38 U.S.C. § 5103A(d)(2), the law requires competent evidence of a disability or persistent or recurrent symptoms of a disability, but does not require competent evidence of a nexus, only that the evidence suggest an association between the disability and service or a 
service-connected disability.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).

Similarly, he also should be provided a VA examination concerning his claimed eye disorder, including cataracts, for a medical nexus opinion concerning its etiology and potential relationship with his military service.  He claims that his cataracts, diagnosed in his private and VA treatment records, first developed in the early 1980s due to exposure to toxic chemicals in aircraft engine oil as a result of an accident in service when he was caught under a deluge of 45 gallons of engine oil.  He also testified under oath during his hearing that his doctors have told him his cataracts and defective vision "could have" been caused by that incident in service, although he is uncertain they actually documented their opinions in writing.  But even if they have expressed this belief to him, positing that something is "possible" is insufficient reason to grant service connection because this is just as well akin to saying it also may not be true, so equivocal.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  There is sufficient reason, however, to obtain additional medical comment on this determinative issue of causation, especially seeing as though the Veteran has not been afforded a VA examination with the opportunity to obtain a responsive etiological opinion on this claim, so such an examination and opinion should be obtained on remand.  Id.

Lastly, an effort should be made to obtain any additional VA medical records for the Veteran regarding any evaluation or treatment for his skin disorders and/or any eye disorders, dated since December 2010.  38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. § 3.159(c)(3).  See also Dunn v. West, 11 Vet. App. 462, 466-67 (1998) and Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (both indicating that VA has constructive, if not actual, notice of this additional evidence because it is generated within VA's healthcare system and therefore deemed to be in VA's possession, even if not physically in the file). 

Accordingly, these claims are REMANDED for the following additional development and consideration:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all records of additional evaluation or treatment the Veteran has received for his skin disorders and/or eye disorders at the VA Medical Center (VAMC) in San Antonio, Texas, since December 2010.  Since these records are in the custody of a Federal department or agency, namely, VA, the attempts to obtain them are governed by 38 C.F.R. § 3.159(c)(2).  So make as many requests for these records as are required by this regulation.  The Veteran also must be appropriately notified if unable to obtain these records.  38 C.F.R. § 3.159(e)(1).

2.  Contact the National Personnel Records Center (NPRC) and/or any other indicated agency and request service personnel records to confirm radiation risk.  If necessary, contact the Veteran to obtain any additional identifying information needed to locate these records. 

3.  Ask the DTRA to provide a radiation dose estimate for the Veteran, who asserts exposure on Eniwetok Island from December 1958 to September 1959 during service with the Air Force in the 4081st Support Squadron.  The DTRA should clearly indicate that the reconstructed dose estimate was calculated using the revised methodology as a result of the May 8, 2003 report from the National Academies Press, A Review of the Dose Reconstruction Program of the DTRA (2003).

4.  After obtaining a revised dose estimate, refer the claim for service connection for squamous cell carcinoma to VA's Under Secretary for Benefits under 38 C.F.R. § 3.311(c), as provided by § 3.311(b)(1).  See Wandel v. West, 11 Vet. App. 200, 205 (1998).  If unable to obtain radiation dose data for the Veteran pursuant to numbered paragraph (2) above, VA's Under Secretary for Health should generate a radiation dose estimate.  In addition, an expert opinion from the Under Secretary for Health as contemplated in 38 C.F.R. § 3.311(c), or referral to an outside consultant for medical opinion as contemplated by § 3.311(d), as deemed appropriate, should be obtained as to whether sound scientific and medical evidence supports the conclusion that it is at least as likely as not the Veteran's squamous cell carcinoma resulted from exposure to radiation in service.

5.  Upon completion of all prior development requested above, provide the Veteran a VA compensation examination for a medical nexus opinion concerning the likelihood (very likely, as likely as not, or unlikely) that his squamous cell carcinoma, actinic keratosis, seborrheic keratosis, or seborrheic dermatitis are related or attributable to his military service as a result of (a) radiation exposure, (b) exposure to herbicides in Vietnam, and/or (c) excessive sun exposure, i.e., sunburn during service.

Determine the likelihood that (very likely, as likely as not, or unlikely) that his squamous cell carcinoma, actinic keratosis, seborrheic keratosis, or seborrheic dermatitis had their onset in service or are otherwise related to service.

The term "as likely as not" means at least 50 percent probability.  It does not, however, mean merely within the realm of medical possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

The examination must include any diagnostic testing or evaluation deemed necessary.

The claims file, including a complete copy of this decision and remand, must be made available for review and consideration of the pertinent medical and other history. 

The examiner must discuss the rationale of the opinion, whether favorable or unfavorable, if necessary citing to specific evidence in the file.

The Veteran is hereby advised that failure to report for this scheduled VA examination, without good cause, may have adverse consequences on this pending claim.  38 C.F.R. § 3.655.

6.  Also provide the Veteran a VA compensation examination for a medical nexus opinion concerning the likelihood (very likely, as likely as not, or unlikely) that any diagnosed eye disorder, including cataracts, is result of his military service - and especially due to benzene and/or cyclohexanone exposure from aircraft engine oil when approximately 45 gallons of engine oil poured out of a C-97 aircraft on Eniwetok when he removed the filters in 1959.

Specifically regarding the cataracts, to allow for proper legal analysis of this claim, medical clarification is first needed concerning whether this is a congenital or developmental "disease" or "defect."  See id; Quirin v. Shinseki, 22 Vet. App. 390, 395 (2009).  As a general rule of thumb, defects tend to be static in nature whereas diseases are subject to improvements and worsening.

If a disease, an opinion is needed concerning the likelihood (very likely, as likely as not, or unlikely) it was aggravated by the Veteran's period of active military service beyond its natural progression.

If instead is a defect, an opinion is needed as to the likelihood (very likely, as likely as not, or unlikely) it was subject to a superimposed disease or injury during his military service that resulted in additional disability apart from the congenital or developmental defect.


The term "as likely as not" means at least 50 percent probability.  It does not, however, mean merely within the realm of medical possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

As above, the examination must include any diagnostic testing or evaluation deemed necessary, and the claims file, including a complete copy of this decision and remand, must be made available for review and consideration of the pertinent medical and other history. 

The examiner must discuss the rationale of the opinion, whether favorable or unfavorable, if necessary citing to specific evidence in the file.

The Veteran is once again advised that failure to report for this scheduled VA examination, without good cause, may have adverse consequences on this pending claim.  38 C.F.R. § 3.655.

7.  Review the examination reports to ensure they are responsive to this determinative issue of causation.  If not, take corrective active.  38 C.F.R. § 4.2; Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided); see also Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (VA's duty to assist includes providing an adequate examination when such an examination is indicated).

8.  Then readjudicate these claims in light of all additional evidence.  For all claims that continue to be denied, send the Veteran a supplemental statement of the case (SSOC) and give him an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of all claims that remain.
He has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


